DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse, of Group I, drawn to a consumer product, reads on claims 1, 3-6, 8-12, 15 and 16.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Claims 2 and 7 are cancelled.
Claims 1, 3-6, and 8-16 are pending.
Claims 13 and 14 are withdrawn.


CLAIM REJECTIONS

35 U.S.C. § 103: Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3, 8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Denutte (US 2010/0287710 A1 recited hereinafter as “Denutte-A”), in view of the monograph on “Musk Acetate” (accessed 17 May 2019 from https://web.archive.org/web/20120121030019/http://www.thegoodscentscompany.com/data/rw1005121.html; dated 21 January 2012) and Fukui (Neuroendocrinology Letters Volume 28 No. 4, 2007, pp. 101-105).
Denutte-A teaches polymer assisted perfume delivery systems and consumer products comprising such perfume delivery systems (Abstract). Denutte-A teaches 1-(3,3-dimethylcyclohexyl)ethyl acetate (Rosamusk) as a perfume raw material for the delivery system (Table 1, pg 5, Item No. 146). Denutte-A teaches the consumer product can be a beauty care product (pg 1, [0006]).
Regarding the limitation of concentrations recited in claims 1 and 16, Denutte-A teaches a consumer product comprising 0.001% to about 10% of benefit agent (fragrance); wherein 1-(3,3-dimethylcyclohexyl)ethyl acetate is considered to be the fragrance or benefit agent (pg 6, [0031]). Denutte-A teaches the benefit agent is in the form of benefit agent particles comprising both benefit agent and delivery system. Said benefit agent particles are taught as comprising 0.1% to 30% of the benefit agent (pg 5, [0019]). As such, the examiner calculates the amount of fragrance composition in the consumer product as from 0.0001% to 3%, or 10 ppm to 30,000 ppm, overlapping the claimed ranges of claims 1 and 16. 
For claim 3, Denutte-A teaches additional perfume can be added to the composition (pg 7, [0047]).
For claim 8, Denutte-A teaches additional components including surfactants, builders, chelating agents, dye transfer inhibiting agents, dispersants, enzymes, and enzyme stabilizers, catalytic materials, bleach activators, polymeric dispersing agents, clay soil removal/anti-redeposition agents, brighteners, suds suppressors, dyes, additional perfume and perfume delivery systems, structure elasticizing agents, fabric 
For the amount of surfactant recited in claim 9, part (b), and claim 12, the prior art of Denutte-A teaches surfactants are typically present at a level of from about 0.1% to about 30%, within the claimed range (pg 7, [0049]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 15, since Denutte-A teaches the identical compound and the claimed amounts thereof, the concentration in air of the consumer product must be within the range of the claim. The skilled artisan would have expected that the composition of Denutte-A would have had the same volatility and air concentration as that which is instantly claimed since something which is old (e.g. the composition of Denutte-A) does not become patentable upon the discovery of a new property (e.g. the concentration in air), and this feature need not have been recognized at the time of the invention.  See MPEP 2112(I & II). Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
	 Denutte-A teaches the claimed 1-(3,3-dimethylcyclohexyl)ethyl acetate as a suitable benefit agent or fragrance as one compound in a laundry list of benefit agents, 
The prior art of “Musk Acetate” and Fukui teach the missing element of Denutte-A.
“Musk Acetate” describes 1-(3,3-dimethylcyclohexyl)ethyl acetate as having a “floral, rose, musk, fruity, geranium” odor profile (pg 1, four lines from the bottom). “Musk Acetate” teaches 1-(3,3-dimethylcyclohexyl)ethyl acetate is “superb” for cosmetic applications (pg 1, “IFF” description).
Fukui teaches that rose and floral odors are known to attenuate stress, and rose oil decreases the levels of cortisol, a stress hormone (pg 102, col 1, e.g. lines 27 -29). Fukui also teaches that in a human experiment, all of musk, rose and floral scents decreased the stress hormone cortisol levels in both sexes (pg 103, Discussion). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include 1-(3,3-dimethylcyclohexyl)ethyl acetate in the claimed amount in the composition of Denutte-A. A person of ordinary skill would have been motivated to choose 1-(3,3-dimethylcyclohexyl)ethyl acetate as the specific benefit agent or fragrance to include in the consumer product of Denutte-A because “Musk Acetate” teaches 1-(3,3-dimethylcyclohexyl)ethyl acetate is “superb” for cosmetic applications and has odor notes of musk, rose, and floral character and Fukui teaches that compositions comprising odor notes of musk, rose, and floral character reduce the level of the stress hormone cortisol in human subjects, and also teaches that rose and floral odors are known in the prior art to attenuate stress in subjects. Regarding the amount of 1-(3,3-dimethylcyclohexyl)ethyl acetate in the 

2) Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Denutte-A (cited above), in view of “Musk Acetate” (cited above), Fukui (cited above), and Denutte (US 2011/0152146 A1; referred to hereinafter as “Denutte-B”).
The teachings of Denutte-A, “Musk Acetate”, and Fukui are discussed above. 
It is noted that Denutte-A further teaches a Polymer Assisted Delivery System comprising a core-shell system (pg 1, [0002] and [0005]; pg 7, [0046]), but does not disclose the composition of the shell. 
The combination of Denutte-A, “Musk Acetate”, and Fukui does not teach a polymer assisted delivery (PAD) system comprising the shell materials or the shell material coatings recited in claim 4, or the amount of solvent recited in claims 5 and 9.
Denutte-B teaches the missing element of the combination of Denutte-A, “Musk Acetate”, and Fukui.

For the amount of solvent recited in claims 5(a) and 9(a), Denutte-B teaches the solvent may be present at a level of from 0.5% to 15%, within the claimed range. Denutte-B further teaches the solvent may comprise mixture of dipropylene glycol and 1,2-propanediol. The solvent is present to maintain the desired rheology of the product. See pg 10, [0117]).
As discussed above, for the amount of surfactant recited in claims 5(b) and 9(b), the prior art of Denutte-A teaches surfactants are typically present at a level of from about 0.1% to about 30%, overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Denutte-A, “Musk Acetate”, and Fukui with the Polymer Assisted Delivery System taught by Denutte-B since Denutte-B teaches a Polymer Assisted Delivery System is useful for the controlled release of the perfume that is encapsulated by a polymer in a core-shell arrangement and Denutte-B further teaches that the core-shell arrangement allows for controlled release of the fragrance in the consumer product.

3) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denutte-A (cited above), in view of in view of “Musk Acetate” (cited above), Fukui (cited above), and Hiramoto (US 2006/0165622 A1).
The teachings of Denutte-A, “Musk Acetate”, and Fukui are discussed above.
It is noted that Denutte-A teaches the composition as an antiperspirant (pg 1, [0006]). However, neither Denutte-A nor “Musk Acetate” or Fukui teaches the claimed antiperspirant actives or the amount of antiperspirant actives in the composition.
Hiramoto teaches the missing elements of the combination of Denutte-A, “Musk Acetate”, and Fukui.
Hiramoto teaches a deodorant composition which is excellent in the deodorizing effect and effective on a wide range of malodorous components (pg 1, [0006]). Hiramoto teaches an antiperspirant stick that comprises 20% of aluminum chlorohydrate (pg 30, [0258]), an amount of antiperspirant active within the claimed range. Hiramoto also teaches that synthetic musks including the ketone muscone (pg 13, [0111]), and the ester claimed in claim 1, namely 1-(3,3-dimethylcyclohexyl)ethyl acetate (“Rosamusk”), are useful fragrances in the invention (pg 14, [0114]; especially col 2, fifth line).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to configure the invention of the combination of Denutte-A, “Musk Acetate”, and Fukui as an antiperspirant as taught by Hiramoto since Denutte-A teaches an antiperspirant composition and Hiramoto teaches that such an antiperspirant is effective when comprising the claimed amount of an 

4) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Denutte-A (cited above), in view of “Musk Acetate” (cited above), Fukui (cited above), Denutte-B (cited above) and Evans (US 2005/0153852 A1).
The teachings of Denutte-A, “Musk Acetate”, Fukui, and Denutte-B are discussed above.
The combination of Denutte-A, “Musk Acetate”, Fukui, and Denutte-B does not teach the composition comprising a lamellar phase and a micellar phase.
Evans teaches the missing elements of the combination of Denutte-A, “Musk Acetate”, Fukui, and Denutte-B.
Evans teaches personal cleansing compositions, especially body washes and shampoos, that comprise a fragrance oil (Abstract). The compositions are structured such that there are two phases, a first micellar phase; and a second, lamellar phase which rotates polarized light (Abstract and pg 2, [0031]). Evans teaches the composition and structure of the invention allows for increasing lather volume, increasing mildness, and better perfume dispersion with lower levels of perfume (pg 3, [0047]). Evans teaches fragrances that include musk-scented oil (pg 4, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of combination of Denutte-A, “Musk Acetate”, Fukui, and Denutte-B to comprise a micellar layer and a lamellar layer since Evans teaches that such a structure allows for increasing lather 

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all 

1) Claims 1-4, 8, and 10-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-8, and 15 of copending Application No. 15/197,747.
The Examiner notes that the copending application has received a Notice of Allowance, but has not yet been assigned a U.S. Patent Number.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claim 1 is drawn to a consumer product 1-(3,3-dimethylcyclohexyl)ethyl acetate, to provide a concentration of said at least one musk of at least 7 nanograms per cubic foot of air.
Conflicting claim 1 is drawn to a fragrance composition comprising at least one musk accord, wherein the musk accord is a combination of: 
(i) a musk compound 1,4-dioxacycloheptadecane-5,17-dione;
(ii) a second musk compound selected from the group consisting of (12E)-1-oxacyclohexadec-12-en-2-one, 5-cyclohexadecen-1-one, and 3-methyl-5-(1R)-2.2.3-trimethylcyclopentyl )pentan-2-one; and
(iii) at least one additional musk compound selected from the group consisting of 1,4-dioxacyclohexadecane-5,16-dione, oxacyclohexadecan-2-one, 11-oxa-16-hexadecanolide, (1R,6S)-ethyl 2,2,6-trimethylcyclohexanecarboxylate, 1-(3,3-dimethylcyclohexyl)ethyl acetate, and combinations thereof.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612